Exhibit 10.30


PROMISSORY NOTE


$352,273                      South San Francisco, California
April 29, 2011


FOR VALUE RECEIVED, VistaGen Therapeutics, Inc., a California corporation
("Company"), in connection with the satisfaction of certain amounts owed by
Company to Cato Holding Company ("Payee"), and as consideration for:
 
1.           cancellation in full of all amounts due and payable, as of the date
hereof, by Company to Payee under that certain Loan Agreement, dated February 3
, 2004 (the "Loan Agreement"), as amended August 10,2006, and further amended
pursuant to Amendment No. 2, dated February 14, 2007, Amendment No. 3, dated
December 31, 2009, and Amendment No. 4, dated December 31,2010, each attached
hereto as Exhibit A, and,
2.           cancellation of $ 105,000 in principal amount owed by Company to
Payee under that Unsecured Promissory Note, dated August 19,2010 (the "August
2010 Note"), as amended December 31,2010, each attached hereto as Exhibit B,
3.           the release by Payee of certain security interests in Company's
marketable personal property as given in Exhibit B to the Loan Agreement as
attached hereto as Exhibit C.  Company hereby promises to pay to Payee or any
permitted holder of this Promissory Note (the "2011 Note") designated by Payee
(a "Holder"), at its offices located at 4364 South Alston Ave., Durham, NC,
27713, or at such other place as Payee or a Holder may from time to time
designate in writing, in lawful money of the United States of America, the
principal sum of Three Hundred Fifty-One Thousand Seven Hundred Sixty Dollars
($352,273) in full satisfaction of those amounts due under the Loan Agreement
and the August 2010 Note, as of April 29, 2011, as listed above, and in
accordance with the following:


1. Payments.
 
    (a) Company shall pay to Payee the principal sum of Three Hundred Fifty-Two
Thousand Two Hundred Seventy Three Dollars ($352,273) in accordance with the
following payment schedule:
 
       1.           Ten Thousand Dollars ($ 10,000) each month, beginning May
1,2011 and ending on October 1,2011;
 
    2.           Twelve Thousand Dollars ($12,500) each month, beginning
November 1, 2011, and each month thereafter until the balance under the 2011
Note, is paid in full, with the final monthly payment to be made in the amount
equal to the then current outstanding balance of principal and interest due
under the 2011 Note, subject to certain conditions described in Section 3 below.
 
2. Interest. The 2011 Note shall bear interest at the rate of 7.0% per annum,
compounded monthly.
 
3.           Events of Default and Remedies.
 
Any one of the following occurrences shall constitute an "Event of Default"
under this Note:
 
    (a)           The failure by Company to make any payment upon this 2011 Note
within ten (10) days of the date the same becomes due and payable in accordance
with the terms hereof; or
    (b)           The occurrence of any default under this 2011 Note other than
as described in the preceding clause and the continuation of such default for
twenty (20) days after notice thereof is given to Company by the Payee; or
    (c)           Company becoming the subject of any proceedings or action of
any regulatory agency or any court relating to its insolvency or for the
appointment of a trustee, receiver or similar officer for Company, making an
assignment for the benefit of its creditors, or entering into any agreement for
the extension or readjustment of all or substantially all of its obligations.

 
-1-

--------------------------------------------------------------------------------

 
 
Upon the occurrence of any Event of Default hereunder, (i) the entire unpaid
principal balance at the option of Payee and without notice or demand of any
kind to Company or any other person, immediately becomes due and payable; and
(ii) the Payee shall have and may exercise any and all rights and remedies
available at law or in equity.
 
4.           Time of Cancellation.


    (a) The cancellation of the $105,000 due under the August 2010 Note
described above shall occur immediately before the conversion of the remaining
sums due under such note pursuant to the certain Conversion Agreement between
the Company and certain holders of the Company's promissory notes dated on or
about April 29, 2011.
 
5.           Miscellaneous.


    (a)           The provisions of this 2011 Note shall inure to the benefit of
and be binding on any successor to Company, or any assignees hereof, and shall
extend to any Holder hereof.
    (b)           The obligation to pay the Holder of this 2011 Note shall be
absolute and unconditional and the rights of such Holder shall not be subject to
any defense, setoff, counterclaim or recoupment or by reason of any indebtedness
or liability at any time owing by Holder to Company.
    (c)           This 2011 Note shall not be amended unless such amendment is
in writing and executed by both Holder and Company.
    (d)           This 2011 Note shall be governed by and construed in
accordance with the laws of the State of California.
    (e) Company reserves the right to prepay the outstanding balance under this
2011 Note in full or in part at any time during the term of this 2011 Note
without notice and without premium or penalty.


IN WITNESS WHEREOF, the undersigned has executed and delivered this 2011 Note as
of the date and year first above written.
VISTAGEN THERAPEUTICS, INC.
 
By: /s/ Shawn K. Singh
Shawn K. Singh
Chief Executive Officer
 
 


Cato Holding Company hereby agrees that, upon execution of this note by Company,
(1) all amounts due under the Loan Agreement are cancelled, (2) $105,000 due
under the August 2010 Note is cancelled, and (3) all security interests under
Exhibit B of the Loan Agreement are cancelled.
 
 
By: /s/ Cato Holding Company
 
 
-2-

--------------------------------------------------------------------------------

 



 
Exhibit A
 
 


LOAN AGREEMENT
 
 
Dated as of February 3, 2004 by and between CATO HOLDING COMPANY




CATO VENTURE GROUP
as lender
and
VISTAGEN THERAPEUTICS, INC.
 as borrower
 
 
TOTAL CREDIT AMOUNT: $200,000


Maturity; 36 months
Formula: None.
Loan Fee: None
Interest: Prime plus 1%
Warrants: 25,000 shares of Common Stock
Warrant Price: $0.08 per share
 
1.     The terms and information set forth on this cover page are a part of the
attached Loan Agreement, dated as of the date first written above (this
"Agreement"), entered into by and between Cato Holding Company; a North Carolina
corporation dba Cato Venture Group  ("Lender"), and VistaGen Therapeutics, Inc.,
a California Corporation ("Borrower"), The terms and conditions of the Agreement
agreed to between Lender and Borrower are as follows:

Advances.
 
    (a)     Borrower may request and promptly receive one or more advances
(each, an "Advance" and collectively, the "Advances") from time to time in an
aggregate outstanding amount up to the total Credit Amount specified on the
cover page thereafter, provided all matters relating to the requested Advances
have been completed to Lender's satisfaction
    (b)           To obtain an Advance, Borrower shall give Lender irrevocable
written notice in the form acceptable to Lender (attached as Exhibit A) by 10:00
a.m. New York Time on the business day prior to the date of such Advance. The
Advances made pursuant to this Agreement and all payments made hereunder shall
be recorded by Lender on its books and records. The failure to record any
Advance, prepayment or payment shall hot limit or otherwise affect the
obligation of Borrower to pay any amounts due hereunder. Each request for an
Advance shall- be deemed to affirmthat the representations and warranties set
forth in Section 3 are true, complete and correct.
    (c)           Borrower shall pay interest on the outstanding Advances at a
floating rate, equal to the Prime Rate announced from time to time by Lender
plus themargin specified on the cover page hereof. Interest shall be payable in
arrears on the first day of each month. The Prime Rate shall mean the published
'Prime Rate" that appears in the "Money Rates" section of The Wall Street
Journal. The entire outstanding principal balance of the Advances, all accrued
arid unpaid interest thereon, and all fees, expenses and other amounts
outstanding, if any, hereunder shall.be immediately due and payable on the
Maturity Date specified on the cover page.

 
-3-

--------------------------------------------------------------------------------

 
 
 
    (d)           All payments on this Agreement shall be applied first to fees
and expenses, if any, then to interest and then to principal. Any principal or
interest payments on this Agreement outstanding after the occurrence and during
the continuance of a default under this Agreement shall bear interest at a rate
equal to the lesser of 5% above the rate otherwise applicable under this
Agreement or the maximum rate permitted under law. The provision in this
paragraph for late fees and default interest shall not be construed as Lender's
consent to Borrower's failure to pay any amounts in strict accordance with this
Agreement, and Lender's acceptance of iany such payments shall not restrict
Lender's exercise of any remedies arising out of any such fai lure.
 
2.         Security Interest. As security for all present and future
indebtedness, guarantees,liabilities, and other obligations of Borrower to
Lender under this Agreement or otherwise (collectively, the "Obligations").
Borrower hereby assigns and grants Lender a continuing security interest in
Borrower's personal property, whether now owned (as specified in Exhibit B) or
hereafter acquired, and wherever located, including without limitation all of
the following: all accounts, cash, general intangibles, chattel paper,
documents, letters of credit, instruments, deposit accounts, investment
property, inventory, fixtures and equipment, as such terms are defined in
Division 9 of the California Uniform Commercial Code in effect on the date
hereof, excluding all of Borrower's intellectual property, including patents,
patent applications, cell lines, licensed property and copyrights and trademarks
and all products and proceeds thereof, but including any insurance proceeds of
the foregoing (collectively, the "Collateral"). Borrower will provide Lender
timely access to such documents from time to time to ensure perfectionor
continuity of the security interest granted hereunder.
 
3.      Representations and Warranties. Borrower represents to Lender on the
date hereof and ori each date on which an Advance is requested, as follows: (a)
Borrower is not knowingly in default under any agreement under which Borrower
owes any money, or any agreement, the violation or termination of which could
have a material adverse effect on Borrower; (b) Borrower has taken all action
necessary to authorize the execution, delivery and performance of this
Agreement; (c) there are no liens, security interests or other encumbrances on
the Collateral other than the first priority security interest granted to Lender
hereunder; (d) the execution and performance of this Agreement do not conflict
with, or constitute a default under, any agreement to which Borrower is party or
by which Borrower is bound; (e) the information provided to Lender on or prior
to the date of this Agreement is true and correct in all material respects; (f)
All financial statements and other information provided to Lender fairly present
Borrower's financial condition, and there has not been a material adverse change
in the financial condition of Borrower since the date of the most recent of the
financial statements submitted to Lender; (g) the execution and performance of
this Agreement do not conflict with, or constitute a default under, any
agreement to which Borrower is party or by which Borrower is bound; (h) Borrower
is in compliance with all laws and orders applicable to it; (i) Borrower is not
party to any litigation and is not the subject of any government investigation,
and Borrower has no knowledge of'any pending litigation or investigation or the
existence of circumstances that reasonably cotild be expected to give rise to
such litigation or investigation; and (j) no representation or other statement
made by Borrower to Lender contains any untrue statement of a material adverse
fact or omits to state a material adverse fact necessary to make any statements
made to Lender not misleading

 
-4-

--------------------------------------------------------------------------------

 
 
4. Covenants.
 
    (a)           Borrower will provide Lender (i) within 45 days after the last
day of each quarter, company-prepared quarterly financial statements in same
form and substance as provided to all investors, (ii) as soon as available, but
in any event with ninety (90) days after the end of each fiscal year, compiled
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with a unqualified opinion on such financial statements of the
Borrower's independent certified public accounting firm; and (iii) promptly upon
Lender's request, such other information relating to Borrower's operations and
condition as Lender may reasonably request from time to time. Lender, at its
cost, shall have a right to examine and copy Borrower's bojoks andrecords from
time to time within the Company's facilities.and upon reasonable notice to
Borrower. Borrower will maintain insurance in the form and amount found
acceptable to Lender prior to closing relating to the Collateral and Borrower's
business If permitted by Borrower's insurance carrier, any insurance on the
Collateral shall include a lender's loss payable endorsement in favor of Lender
as an additional loss payee, and any liability insurance shall show Lender as an
additional insured.
    (b)           Borrower will maintain its corporate existence and good
standing and will maintain in force all licenses and agreements necessary or
appropriate in Borrower's judgement to the conduct of its business. Borrower
will pay all taxes on or before the date such taxes are due, and will comply
with all laws and orders applicable to it.
    (c)           Borrower will not without advance approval of Lender whoose
approval shall not be unreasonably with held, (i) make any material investments
in, or loans or advances to,any person other than in the ordinary course of
business as currently conducted or currently planned to be conducted , (ii)
acquire any material assets other than in the ordinary course of business as
currently conducted, (iii) make any material distributions or pay any dividends
to any person on account of Borrower's shares, (iv) excepting sales of
convertible debt approved for sale by the Company's Director's, borrow any
money, or otherwise become substantially more liable in connection with any
indebtedness outside the ordinary course of business as currently conducted, (v)
move, dispose of or encumber any, portion of its Collateral, except for
dispositions of inventory in the ordinary course of business as currently
conducted, or (vi) merge or consolidate with or into any person or entity.
 
5.           Fees and Expenses. Lender shall pay all of its legal and
underwriting expenses in connection with this Agreement, with the exception of
the insurance endorsements as set forth in Section 4(a). Borrower shall, pay all
of its legal expenses in connection with this Agreement and all reasonable out
of pocket costs that Lender incurs in enforcing this Agreement or exercising any
rights withjrespeet to the Collateral including all costs incurred after the
occurrence of an Insolvency Event), including without limitation reasonable
attorneys fees and expenses.
 
6.           Events of Default: Remedies. Any one or more of the following shall
constitute an Event of Default under this Agreement:
   
    (a) Borrower's failure (i) to comply with written notice from Lender of
Borrowers providing 48-hour notice to pay all or any part of the overdue
principal or interest payments required hereunder as of the date due and
payable, or (ii) to comply with any agreement or covenant set forth in this
Agreement, or (iii) to comply with any law to which Borrower is subject; or (b)
Borrower becomes the subject of any case or proceeding under the United States
Bankruptcy Code or any other law relating to the reorganization or restructuring
of debt (an "Insolvency Event"); or (c) any representation made to Lender in
this Agreement, or any information given to Lender by or on behalf of Borrower
shall be incorrect in any adverse material respect; or (d) any part of the
Collateral becomes subject to an attachment, lien, security interest or levy in
favor of any person or entity other than Lender; or (e) a judgment or judgments
for the payment of money shall be rendered against Borrower and shall
remainunsatisfied and unstayed for a period of twenty (20) business days.
 
-5-

--------------------------------------------------------------------------------

 
 
 
7.           Upon the occurrence of an Event of Default hereunder, all unpaid
principal, accrued interest; and other amounts owing hereunder shall, at the
option of Lender, be immediately due and payable and collectible by or on behalf
of Lender, and Lender may exercise all of the rights of a secured party under
the California Uniform Commercial Code and any other applicable law. Lender may
immediately set off and apply to any obligation outstanding hereunder any
balances or deposits held by Lender or any indebtedness at any time: owing to or
for the credit or the account of Borrower held by Lender. Borrower shall
assemble the Collateral in accordance with Lender's directions within 14 days,
and Lender shall have a right at Borrower's sole expense to dispose of all or
any portion of the Collateral in the order and manner that Lender elects, in its
sole discretion, in any commercially reasonable manner. Lender shall have a
royalty-free license to use any name, trademark, or any property of Borrower to
complete production of, advertisement for, and disposition of any Collateral and
Lender shall have a license to enter into, occupy and use Borrower's premises
during normal business hours and in the presence of one or more officers of the
Company and the Collateral without charge to exercise any of Lender's rights or
remedies under this Agreement. Borrower irrevocably appoints Lender (and any of
Lender's designated employees or agents) as Borrower's true and lawful attorney
in fact to: endorse Borrower's name on any checks or other forms of payment;
make, settle and adjust all claims under and decisions with respect to
Borrower's policies of insurance; settle and adjust disputes and claims
respecting accounts receivable with account debtors; execute and deliver all
notices, instruments and agreements in connection with the perfection of the
security interest granted in this Agreement; and sell, lease or otherwise
dispose of all or any part of the Collateral. The appointment of Lender as
Borrower's attorney in fact, and each of Lender's rights and powers, being
coupled with an interest, is irrevocable until all amount owing to Lender have
been repaid in full. Waivers: Indemnity. Borrower shall pay all reasonable costs
of collection and enforcement of this Agreement when incurred, including
reasonable attorneys' fees, costs and expenses incurred before, after or in
connection with of an Insolvency Event. Lender shall be liable for any loss of,
or damage to, the Collateral, the risk of which shall beborne by Lender.
Borrower shall hold Lender harmless from any claim, obligation or liability
(including without limitation reasonable attorneys fees and expenses) arising
out of this Agreement or the transactions contemplated hereby, including any
claim, obligation or liability arising before, after or in connection with an
Insolvency Event. The indemnity obligation hereunder shall survive repayment of
all Obligations and termination of this Agreement until all applicable statute
of limitation periods as to actions that may be brought against Lender have run.
 
8.      Miscellaneous. Lender may assign all or any part of its interest in this
Agreement and the Advances to any person or entity, or grant a participation of
any interest in this Agreement, without notice to, or the consent of, Borrower.
This Agreement can be amended only by an instrument signed by Lender and
Borrower, AD prior agreements, understandings and. negotiations with the Lender
are superseded by this Agreement. Borrowermay not assign any obligation
hereunder without Lender's consent, which consent will not be unreasonably with
held.. This Agreement maybe executed in two or more counterparts, each of which
shall be deemed an original, but all of which, shall constitute one instrument.
Each provision of this Agreement shall be severable from every other provision
of this Agreement fir the purpose of deteirnining the legal enforceability of
any specific provision. All covenants, representations and warrants made in this
Agreement shall continue in full force and effect so long as any obligations
hereunder remain outstanding. This Agreement shall be governed by the internal
laws of the State of California, without regard to conflicts of laws rules.
Borrower and Lender consent to the jurisdiction of the United States District
Court of the Northern District of California and the state courts for Santa
Clara County, California.

 
-6-

--------------------------------------------------------------------------------

 
 
JURY WAIVER. LENDER AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH PARTY REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL
 
 
IN WITNESS WHEREOF, -the undersigned have executed this Agreement as of the
first day above written.
 
 
VISTAGEN THERAPEUTICS, INC.       
 
 
CATO HOLDING COMPANY
DBA CATO VENTURE GROUP


 
-7-

--------------------------------------------------------------------------------

 
 
 
 


 
 
AMENDMENT NO. 2 TO LOAN AGREEMENT


THIS AMENDMENT NO. 2 TO LOAN AGREEMENT (the"Amendment") is made and entered Into
as of February 14 2007, by and between Cato Holding Company, a North Carolina
corporation dba Cato BioVentures ("LENDER"), and VistaGen Therapeutics, Inc., a
California corporation ("BORROWER").
 
WHEREAS, the parties entered into that certain Loan Agreement dated as of
February 3, 2007, as amended by an Agreement dated August 16,2006 (collectively;
the "Agreement"), pursuant to which LENDER extended to BORROWER a $200,000 line
of credit at an interest rate of Prime plus 1% and with a maturity of thirty-six
(36) months from the date of the Agreement; and


WHEREAS, the parties desire to amend the Agreement to increase the line of
credit extended to BORROWER to: $400,000 and to amend the maturity date and
repayment terms;
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration the receipt and sufficiency of which Is hereby
acknowledged, the parties agree as follows:
 
1.     Total Crsdit Amount on the Cover Page of the Agreement. The Total Credit
Amount is hereby amended by deleting "$200,000" and replacing it with
"$400,000".
 
2.     Maturity on the Cover Page of the Agreement The Maturity Is hereby
amended by deleting it in its entirety and replacing it with the following;
"Maturity: The earlier of one hundred eighty (180) days after the closing of
Borrower's offering of common stock in connection with its simultaneous reverse
merger Into a public shell company whose common stock currently trades on the
OTC Bulletin Board (the "Offering") or December 31, 2009."
 
3.     Confirmation of Agreement. Except as otherwise amended or modified
hereby, all terms and conditions of the Agreement shall remain in full force and
effect,
 
4.     Capitalized Terms. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to them in the Agreement.
 
5.     Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.
 
Cato Holding Company
 
By: /s/ Cato Holding Company
 
Name:    

Title:  
 
 
VistaGen Therapeutics, Inc
 
By:  /s/ Shawn K. Singth
Name: Shawn K. Singh
Title: CEO
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 3


TO
 
LOAN AGREEMENT




THIS AMENDMENT NO. 3 TO LOAN AGREEMENT (the "Amendment") is made and entered
into as of December 31, 2009, by and between Cato Holding Company, a North
Carolina corporation dba Cato BioVentures ("LENDER"), and VistaGen Therapeutics,
inc., a California corporation ("BORROWER").


WHEREAS, the parties entered into that certain Loan Agreement dated as of
February 3, 2004, as amended by an Agreement dated August 18, 2006 and Amendment
No. 2 dated February 14, 2007 (collectively, the "Agreement"), pursuant to which
LENDER extended to BORROWER a $400,000 line of. credit at an interest rate of
Prime plus 1 %; and


WHEREAS, the parties desire to amend the Agreement to amend the maturity date
and repayment terms;


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.     Maturity on the Cover Page of the Agreement. The Maturity is hereby
amended by deleting it in its entirety and replacing it with the following:


"Maturity: The earlier of ninety (90) days after the closing of Borrower's
initial public offering of common stock in the United States or Canada (the
"Offering") or December 31, 2010."
 
2.           Confirmation of Agreement. Except as otherwise amended or modified
hereby, all terms and conditions of the Agreement shall remain in full force and
effect.
 
3.           Capitalized Terms. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to them in the Agreement.
 
4.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.
 
Cato Holding Company
 
By: /s/ Cato Holding Company
 
Name:    

Title:  
 
 
VistaGen Therapeutics, Inc
 
By:  /s/ Shawn K. Singth
Name: Shawn K. Singh
Title: CEO

 
-9-

--------------------------------------------------------------------------------

 

AMENDMENT NO. 4 TO
LOAN AGREEMENT


THIS AMENDMENT NO. 4 TO LOAN AGREEMENT (the "Amendment") is made and entered
into as of December 30 2010, by and between Cato Holding Company, a North
Carolina corporation dba Cato BioVentures ("LENDER"), and VistaGen Therapeutics,
Inc., a California corporation ("BORROWER").
 
WHEREAS, the parties entered into that certain Loan Agreement dated as of
February 3, 2004, as amended by an Agreement dated. August 18, 2006, Amendment
#2 dated February 14, 2007, and Amendment #3 dated December 31, 2009,
(collectively, the "Agreement"), pursuant to which LENDER extended to BORROWER a
$400,000 line of credit at an interest rate of Prime plus 1 % and with a
maturity of December 31, 2010; and


WHEREAS, the parties desire to amend the Agreement to amend the maturity date
and repayment terms;
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
1.           Maturity on the Cover Page of the Agreement. The Maturity is hereby
amended by deleting it in its entirety and replacing it with the following:
 
"Maturity: Ninety (90) days following the first to occur of a.) the closing of
Borrower's offering of $5,000,000 or more in common stock, or b.) the closing of
a reverse merger into a public shell company whose common stock currently trades
on the OTC Bulletin Board (the "Offering"), or c.) December 31,2012."
 
2.           Confirmation of Agreement. Except as otherwise amended or modified
hereby, all terms and conditions of the Agreement shall remain in full force and
effect.
 
3.           Capitalized Terms. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to them In the Agreement.
 
4.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.
 
Cato Holding Company
